Jacob s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2015

                                     No. 04-15-00028-CV

 Abelardo ZAMORA and Janet Zamora, Individually and as Next Friends of Abelardo Zamora
                               Jr., a Minor Child,
                                    Appellants

                                               v.

                                    Jacob James DAVILA,
                                           Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 387082
                           Honorable Tina Torres, Judge Presiding

                                        ORDER
       Appellee’s brief was originally due May 18, 2015; however, the court granted appellee an
extension of time until June 17. Appellee has filed a motion asking for an additional thirty day
extension of time to file the brief.

        We grant the motion and order appellee to file his brief by July 16, 2015. Appellee is
advised that no further extensions of time will be granted absent a motion that (1)
demonstrates extraordinary circumstances justifying further delay, (2) advises the court of the
efforts counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court